ORDER

PER CURIAM.
AND NOW, this 17th day of April, 2006, on certification by the Disciplinary Board that the respondent, TIMOTHY JOHN BLATT, who was suspended on consent by Order of this Court dated September 8, 2005, for a period of six months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa. R.D.E., and there being no other outstanding order of suspension or disbarment, TIMOTHY JOHN BLATT is hereby reinstated to active status, effective immediately.